Title: To George Washington from the Continental Navy Board, 1 March 1778
From: Continental Navy Board
To: Washington, George



Sir
From Col. Nixon’s Continental Navy Board March 1st 1778

We are just now favoured with your’s respecting the flat Bottom Boats &ca supposed to be at Borden-Town. In Answer to which, we would inform your Excellency that all the Flat Bottom Boats we know of, being at or near Borden Town, were removed from thence up the River above two Months ago—if we find any there on our Return we

shall not fail punctually executing your Desire. With respect to the Gallies, we are so far from having any Command over them, that we do not know how even a Recommendation from us to Commodore Hazlewood would be received, but if your Excellency will be so good as to write a Line on the Subject to the Commodore; or, which we think would be more effectual, to the State Navy Board, we will take Care to convey it safe. We shall exert ourselves immediately for the Security of the Guns & Stores under our Charge, & use our utmost Influence with Individuals at Borden Town who have Guns or Stores there to remove them immediately. You may depend on our current Efforts to remove & secure every thing at that Place in the best manner we can—the procuring Waggons for this Purpose will be our principal Difficulty. We have the Honour to be with the utmost R[e]spect Your Excellency’s most obedient humble servants.

Fras Hopkinson
John Wharton


P.S. We propose proceeding on our Journey Tomorrow morning.

